NO. PD-0374-16

   VALENTINO                 MUNOZ,
                                                               § IN THE COURT OF
              PETITIONER,

                                                               § CRIMINAL APPEALS
   V.

                                                               § OF TEXAS
  THE      STATE             OF          TEXAS/
                      RESPONDENT
                                                              §
                                                                  ON APPEAL FROM THE 198th U.
                                                                  H3SCRABLE M. REX EMERSCN,            3ID1KE':'*
           FILED IN
COURT OF CRIMINAL APPEALS                                                                           JUN 03 2016
          ., .. n   n_ -"•   r? n r r.


                                                                                                A M A^/v*Nft^ f*l*%*lr

        .M A^ctfl PlPrk                      MOTION REQUESTING THE CLERK TO
        Abel Acosta, Clerk                        SUSPEND RULE 9.3(b) OF
                                                           T.R.A.P.




         COMES NOW,VALENTINO,MUNOZ,pro se and informapauperis,in the

   above styled and numbered cause and respectfully moves this Court

   to grant leave to file an original copy of the Petition for Discr-

   tionary Review,by Suspending Rule 9.3(b) of the Texas Rules

   of Appellate Procedure.                            In support thereof Petitioner would show

   the following:

         1.     The Texas Rules of Appellate Procedure requires the filling
                of (11) copies of the Petition for Discretionary Review
                with             this       Court.


         2.     The Petitioner is incarcerated in the Texas Department of
                Criminal Justice at the Michael Unit,in Tennessee Colony,
                Texas. Petitioner is Indigent and does not have access to
                a copier inwhich to make the (11) copies required by this
                Court.


         WHEREFORE,PREMISES CONSIDERED,the Petitioner respectfully

   requests this Court to grant this Motion to suspend Rule 9.3(b).
                           CERTIFICATE       OF   SERVICE


   The Petitioner hereby certifies that a copy of the foregoing

document was filed upon the District Attorney's Office of Kerr

County on this date


EXECUTED ON    May         ,   27   , 2016




                                                    VALENTINO MUNOZ          0/979538
                                                    MICHAEL        UNIT               (
                                                    2664     FM    2054
                                                    TENNESSEE .COLONY ,TX . 75886

                                                    PRO     SE


                     UNSWORN    DECLARATION OF        INMATE


   I,VALENTINO MUNOZ,      #01979538,currently incarcerated in the

Texas Department of Criminal Justice at the Michael                       Unit,in

Tennessee Colony,Texas,do do solemnly swear under the penalties

of Perjury that the foregoing Motion to Suspend Rule 9.3(b) is ij;

true and correct to the best of my knowledge.                     I further state that

the enclosed   information is true and correct.




EXECUTED ON THIS     May            ,   27         , 2016




                                                    VALENTINO MUNOZ /Cl979538>^
                                                    MICHAEL UNIT                      ^
                                                    2664     FM    2054
                                                    TENNESSEE        COLONY,TX.     75886


                                                    PRO     SE    PETITIONER